El Juez Asociado Señor, Wolf,
emitió la opinión del tribunal.
Eritronio Santoni obtnvo sentencia contra la Porto Rican & American Insurance Co. por concepto de nna póliza que aseguró contra colisión ún automóvil adquirido por él en venta condicional. No obstante el lieelio de que la póliza de seguro exigía nna aseveración o aviso respecto a si el automóvil babía sido pagado en sn totalidad, la Corte de *432Distrito de Aguadilla resolvió que la aseguradora tenía co-nocimiento de la compra condicional, o que renunció la nece-sidad de un aviso.
 En su primer señalamiento de error, la demandada ataca esta conclusión. La cláusula de referencia de dicho contrato leía así:
“El asegurado por el presente garantiza, que todos los automó-viles cubiertos por este convenio, son de su propiedad y han sido totalmente pagados, y que no están hipotecados ni gravados.”
No tenemos duda de que la póliza contenía la garantía de que el autom¿vil había sido pagado totalmente. Por consiguiente, no importa que Santoni tuviera un interés ase-gurable o un título revocable en el automóvil y que, por tanto tuviera derecho a asegurar. Casos como el de Montalvo v. Valdivieso, 38 D.P.R. 545, no son aplicables. Su-cedió, según declaró la corte, que al tomarse la póliza, el hermano del demandante manifestó a un empleado de los agentes de la demandada que el automóvil había sido adqui-rido en venta condicional.
 Convenimos con la apelante que ésa era prueba oral que trataba de variar los términos de un contrato escrito. Artículo 25, Ley de Evidencia; Insurance Co. v. Mowry, 96 U.S. 544.
La póliza también contenía la disposición de que sus con-diciones no podían ser renunciadas, salvo por endoso. No se trató de hacer nada de esto.-
No nos detendremos a discutir la posibilidad de que el empleado no estaba autorizado para renunciar una condición de la póliza, máxime cuando todas las conversaciones ante-riores se consideran fundidas en el contrato.
El conocimiento o la conducta de la compañía después del accidente no se retrotraía a la póliza en tal forma que des-truyera o afectara la garantía.
Tampoco estaba la compañía impedida (estopped) por no haber devuelto la prima.

*433
Debe revocarse la sentencia y declararse sin lugar la de-manda.

El Juez Asociado Señor Córdova Dávila no intervino.